Exhibit 10.111

 

FOURTH AMENDMENT TO FOURTH AMENDED AND RESTATED SERIES 2009-VFN

INDENTURE SUPPLEMENT

 

This FOURTH AMENDMENT TO FOURTH AMENDED AND RESTATED SERIES 2009-VFN INDENTURE
SUPPLEMENT, dated as of August 31, 2018 (this “Amendment”), is made between
World Financial Network Credit Card Master Note Trust, as Issuer (the “Issuer”),
and MUFG Union Bank, N.A. (“MUFG”), formerly known as Union Bank, N.A., as
successor in interest to The Bank of New York Mellon Trust Company, N.A.,
formerly known as The Bank of New York Trust Company, N.A., as Indenture Trustee
(in such capacity, the “Indenture Trustee”) under the Master Indenture, dated as
of August 1, 2001 (as further amended from time to time prior to the date
hereof, the “Master Indenture”), between the Issuer and the Indenture Trustee,
to the Fourth Amended and Restated Series 2009-VFN Indenture Supplement, dated
as of February 28, 2014 (as further amended from time to time prior to the date
hereof, the “Indenture Supplement”), between the Issuer and the Indenture
Trustee, and acknowledged and accepted by WFN Credit Company, LLC, as Transferor
and as sole Class M Noteholder, Class B Noteholder and Class C
Noteholder.  Capitalized terms used and not otherwise defined in this Amendment
are used as defined in the Master Indenture.

 

Background

 

A.     The parties hereto have previously entered into the Indenture Supplement
to create and designate a Series of Notes.

 

B.     The parties hereto wish to amend such Indenture Supplement, as set out in
this Amendment.

 

Agreement

 

1.     Amendment to the Indenture Supplement.  Section 7.1(h) of the Indenture
Supplement is hereby amended by replacing clause (ii) thereof with the
following:

 

“(ii)     the percentage equivalent of a fraction (A) the numerator of which is
the total Principal Receivables relating to any one Merchant (other than
Merchants related to Credit Card Processing Agreements with Sterling Jewelers,
Inc. (which includes, for the avoidance of doubt, Kay, Jared and Sterling), L
Brands, Inc. Retail Group, Ascena Retail Group, Inc., Stage Brands Group or any
Merchant affiliated with any of the foregoing) as of the end of any related
Monthly Period and (B) the denominator of which is the aggregate total Principal
Receivables as of the end of such related Monthly Period exceeds 14.5%.”

 

2.     Binding Effect; Ratification.  (a)  This Amendment shall become
effective, as of the date first set forth above, when (i) counterparts hereof
shall have been executed and delivered by the parties hereto and (ii) each of
the conditions precedent described in Section 10.2 of the Master Indenture has
been satisfied, and thereafter shall be binding on the parties hereto and their
respective successors and assigns.





 

 

 

Fourth Amendment

 

--------------------------------------------------------------------------------

 



 

(b)     On and after the execution and delivery hereof,  this Amendment shall be
a part of the Indenture Supplement and each reference in the Indenture
Supplement to “this Indenture Supplement” or “hereof”, “hereunder” or words of
like import, and each reference in any other Transaction Document to the
Indenture Supplement shall mean and be a reference to the Indenture Supplement
as amended hereby.

 

(c)     Except as expressly amended hereby, the Indenture Supplement shall
remain in full force and effect and is hereby ratified and confirmed by the
parties hereto.

 

3.     Miscellaneous.  (a)  THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK,
WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS (OTHER THAN SECTION 5-1401
OF THE GENERAL OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE
PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS. EACH OF THE
PARTIES TO THIS AMENDMENT HEREBY AGREES TO THE JURISDICTION OF THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND ANY APPELLATE COURT
HAVING JURISDICTION TO REVIEW THE JUDGMENTS THEREOF. EACH OF THE PARTIES HEREBY
WAIVES ANY OBJECTION BASED ON FORUM NON CONVENIENS AND ANY OBJECTION TO VENUE OF
ANY ACTION INSTITUTED HEREUNDER IN ANY OF THE AFOREMENTIONED COURTS AND CONSENTS
TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY
SUCH COURT.

 

(b)     Headings used herein are for convenience of reference only and shall not
affect the meaning of this Amendment.

 

(c)     This Amendment may be executed in any number of counterparts, and by the
parties hereto on separate counterparts, each of which shall be an original and
all of which taken together shall constitute one and the same agreement.

 

(d)     The Indenture Trustee shall not be responsible for the validity or
sufficiency of this Amendment nor for the recitals herein.

 

4.     Limitation on Liability.  It is expressly understood and agreed by the
parties that (a) this document is executed and delivered by U.S. Bank Trust
National Association, not individually or personally, but solely as Owner
Trustee, in the exercise of the powers and authority conferred and vested in it,
pursuant to the Trust Agreement, (b) each of the representations, undertakings
and agreements herein made on the part of the Issuer is made and intended not as
personal representations, undertakings and agreements by U.S. Bank Trust
National Association but is made and intended for the purpose for binding only
the Issuer, (c) nothing herein contained shall be construed as creating any
liability on U.S. Bank Trust National Association, individually or personally,
to perform any covenant either expressed or implied contained herein, all such
liability, if any, being expressly waived by the parties hereto and by any
person claiming by, through or under the parties hereto, and (d) under no
circumstances shall U.S. Bank Trust National Association be personally liable
for the payment of any indebtedness or expenses of the Issuer or be liable for
the breach or failure of any obligation, representation, warranty or covenant
made or undertaken by the Issuer under this Amendment or any other related
documents.

 

 

[REMAINDER OF PAGE INTENTIONALLY BLANK ]

 

 



2

Fourth Amendment

 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

 

WORLD FINANCIAL NETWORK CREDIT CARD

MASTER NOTE TRUST, as Issuer

 

 

 

By:  U.S. Bank Trust National Association, not in its

individual capacity, but solely as Owner Trustee

 

 

 

By:  /s/ Mirtza J. Escobar

 

Name:   Mirtza J. Escobar

 

Title:    Vice President

 

 

 

 

 

 

 

 

 

MUFG UNION BANK, N.A., as Indenture Trustee

 

 

 

By: :  /s/ Marion Zinowski

 

Name:   Marion Zinowski

 

Title: Vice President

 

 

Acknowledged and Accepted:

 

COMENITY BANK,

  as Servicer

 

By:  /s/ Randy J. Redcay

      Name:  Randy J. Redcay

      Title:  Chief Financial Officer 

 

 

 

WFN CREDIT COMPANY, LLC

  as Transferor and as sole Class M Noteholder,

  Class B Noteholder and Class C Noteholder

 

By:  /s/ Michael Blackham 

      Name:  Michael Blackham

      Title:  Treasurer 

 

 

 

S-1

Fourth Amendment

 

--------------------------------------------------------------------------------